Citation Nr: 0933050	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 28, 2000, 
for the grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In May 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.

When this case most recently was before the Board in 
September 2008, the Board denied the claim for an effective 
date earlier than April 28, 2000, for the grant of service 
connection for a low back disability.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in June 2009, 
the Court granted a joint motion of the parties and remanded 
the claim to the Board for action consistent with the joint 
motion.


REMAND

As noted, in its September 2008 decision, the Board denied 
the Veteran's claim for an effective date earlier than April 
28, 2000, for the grant of service connection for a low back 
disability.  In that decision, the Board explained that there 
was no evidence the Veteran had filed a claim prior to that 
date.  The Board specifically noted that efforts to obtain 
records related to claims the Veteran reported having filed 
at VA facilities in Rock Falls, Illinois, in 1974 and St. 
Petersburg, Florida, in 1975 had been unsuccessful.

The joint motion notes that the Board's decision did not 
address whether VA had fulfilled its duty to notify the 
Veteran of VA's inability to obtain those records in 
accordance with 38 C.F.R. § 1.59(e)(1) (2008).  The record 
reflects that a January 2007 letter informed the Veteran that 
the Appeals Management Center (AMC) was attempting to obtain 
copies of the claims he reported having filed in Rock Falls 
and St. Petersburg in the 1970s.  The letter also asked him 
to provide copies of those claims and any identifying 
information that would assist VA in obtaining them.  Although 
the record shows that the Veteran was informed that the AMC's 
efforts to obtain such records were unsuccessful, it does not 
appear that a letter specifically addressing the provisions 
of 38 C.F.R. § 3.159(e)(1) was mailed to him or that oral 
notice was conveyed to him.  Therefore, the Board finds that 
a remand is necessary so that such notice may be provided.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The Veteran should be provided with 
notice in compliance with 38 C.F.R. 
§ 1.59(e)(1).  This notice should 
identify what records VA was unable to 
obtain; explain what efforts were 
undertaken to obtain the records; and 
describe any further action VA will 
take regarding the claim, including, 
but not limited to, notice that VA will 
decide the claim based on the evidence 
of record unless the Veteran submits 
the records VA was unable to obtain.  
It also should inform the Veteran that 
he is ultimately responsible for 
providing the evidence.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

